

116 S2921 IS: Clearing Broad Airwaves for New Deployment Act
U.S. Senate
2019-11-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2921IN THE SENATE OF THE UNITED STATESNovember 20, 2019Mr. Kennedy introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo amend the Communications Act of 1934 to provide for an auction of C-Band spectrum, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Clearing Broad Airwaves for New Deployment Act or the C-BAND Act. 2.Auction of C-Band spectrumTitle III of the Communications Act of 1934 (47 U.S.C. 301 et seq.) is amended by adding at the end the following:
			
				VC-Band Spectrum
 399L.Auction of C-Band spectrumNot later than September 30, 2022, the Commission shall— (1)clear and reallocate no less than 200 megahertz and no more than 300 megahertz of contiguous C-Band spectrum (reserving 20 megahertz as guard band)—
 (A)for the provision of broadband internet access service; and (B)in such a way that ensures that C-Band-dependent users—
 (i)receive equal or better service as before the implementation of this section; and (ii)receive such service continuously throughout the transition process; and
 (2)through a system of competitive bidding under section 309(j), assign licenses for the use of the spectrum reallocated under paragraph (1), except for the spectrum reserved as guard band.
						399M.Treatment of revenues
 (a)Deposit in the TreasuryNotwithstanding section 309(j)(8), the Commission shall deposit the total amount of proceeds from the auction conducted under section 399L in the Treasury in accordance with chapter 33 of title 31, United States Code.
 (b)Rural broadband infrastructureOf the total amount deposited in the Treasury under subsection (a), $10,000,000,000 shall be made available to the Commission for the build out and maintenance of rural broadband infrastructure in unserved rural communities.
 399N.DefinitionsIn this part: (1)C-Band-dependent userThe term C-Band-dependent user means a person who—
 (A)is a licensee or registrant of an earth station receiving signals over C-Band spectrum; or (B)receives or distributes programming or services using C-Band spectrum.
 (2)C-Band spectrumThe term C-Band spectrum means electromagnetic spectrum between the frequencies of 3700 megahertz and 4200 megahertz, inclusive.
 (3)ClearThe term clear means, with respect to C-Band spectrum, to make such spectrum available for reallocation and the assignment of licenses through a system of competitive bidding (or reservation as guard band) under section 399L..